with year tcmemo_1999_285 united_states tax_court andy rataiczak petitioner v commissioner of internal revenue respondent docket no filed date andy rataiczak pro_se stephen j neubeck for respondent memorandum opinion gale judge respondent made the following determinations respect to petitioner’s and federal income taxes addition_to_tax penalty deficiency sec_6651 a sec_6662 dollar_figure ---- dollar_figure big_number dollar_figure big_number - - unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we must decide the following issues whether petitioner had unreported income we hold that he did to the extent provided below whether petitioner is entitled toa depreciation deduction for towing equipment for each of the years in issue we hold that he is whether petitioner is liable for an addition_to_tax under sec_6651l a we hold that he is whether petitioner is liable for accuracy-related_penalties under sec_6662 we hold that he is not some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and attached exhibits at the time of filing the petition petitioner resided in quaker city ohio from date to date petitioner operated a service station in barnesville ohio the station had four gasoline pumps a diesel and kerosene pump and two service bays in addition to fuel sales petitioner sold miscellaneous items such as chips candy soda pop and tobacco also petitioner sold and installed tires and other auto parts in connection with the station’s service and repair business petitioner closed the service station in date because he was unable to make a profit from its operation upon closing the station petitioner was able to return some but not all of his inventory at the time of trial petitioner still owed suppliers for debts that arose during the years in issue petitioner kept his books_and_records for his business under the cash_receipts_and_disbursements_method of accounting introduction in the notice_of_deficiency respondent determined that petitioner had unreported income in the amounts of dollar_figure in and dollar_figure in respondent used the percentage markup method under which respondent applied a percentage markup to petitioner’s cost of purchases to compute petitioner’s gross_receipts when a taxpayer fails to keep adequate books_and_records respondent is authorized by sec_446 to reconstruct the taxpayer’s income using any reasonable method see 92_tc_661 rungrangsi v commissioner tcmemo_1998_391 the percentage markup method is in general a permissible method see 374_f2d_96 6th cir affg tcmemo_1965_ rungrangsi v commissioner supra petitioner’s fuel sales are not at issue in this case respondent’s determinations of unreported income were based on sales of tires and auto parts as well as chips candy soft drinks and tobacco with respect to these items respondent determined and the parties agree that petitioner’s costs of purchases exceeded reported receipts for petitioner's reported receipts from auto service and repairs including the sale of parts and fluids eg oil coolant brake fluid etc totaled dollar_figure whereas his cost of purchases for these items totaled dollar_figure ' similarly his reported receipts from the sale of chips candy soft drinks and tobacco totaled dollar_figure whereas his cost of purchases for these items totaled dollar_figure for reported receipts from the first category totaled dollar_figure whereas cost of purchases totaled dollar_figure in the second category reported receipts were dollar_figure whereas cost of purchases totaled dollar_figure petitioner has the burden_of_proof see rule we found petitioner to be a credible witness and we find that he has carried his burden_of_proof with respect to some of the issues before us chips candy soft drinks and tobacco with respect to chips candy soft drinks and tobacco we sustain respondent’s determinations for these items respondent applied a markup of percent which was determined using ' the parties' stipulation incorrectly states that these figures were dollar_figure and dollar_figure respectively for the other evidence in the record makes clear that the foregoing figures were the correct figures for not the court may disregard a stipulation where it is clearly contrary to the evidence in the record and we do so here see 93_tc_181 - - industry data compiled and published by robert morris associates and information provided by petitioner and two of petitioner’s suppliers petitioner does not dispute respondent’s use of a 25-percent markup for these items further petitioner did not present any evidence to show that respondent’s determinations were otherwise in error auto service and repairs including sale of parts and fluids with respect to receipts from auto service and repairs including the sale of parts and fluids eg oil coolant brake fluid etc we sustain respondent’s determinations only in part although the percentage markup method is generally acceptable see bollella v commissioner supra the particular facts and circumstances of this case raise two questions whether respondent chose an acceptable markup percentage and whether respondent applied the markup properly although we agree with respondent’s choice of a 8-percent markup we find that respondent did not apply the markup properly and therefore that petitioner did not receive all the income that respondent determined did respondent choose an acceptable markup respondent applied a markup of percent which was determined using industry data compiled and published by robert morris associates the 8-percent figure represented the average gross_profit for gasoline service stations with total assets between dollar_figure and dollar_figure petitioner estimated that he charged an average markup of between and percent in the sale of tires and other parts however the documentary_evidence in the record does not support this estimate the parties stipulated as evidence six invoices from petitioner’s service station written in however there is evidence with respect to the applicable wholesale cost with respect to only two of these invoices one of the invoices to anco dated date shows that petitioner charged dollar_figure for tires petitioner contends that the wholesale cost for these tires at the time of sale was approximately dollar_figure for a markup of approximately percent respondent contends that the wholesale cost was dollar_figure and concedes that the markup on tires was no more than to percent petitioner’s cost of labor was included in the retail price of the tires the other invoice also to anco dated date shows that petitioner charged dollar_figure for a power steering pump and that he charged an additional dollar_figure for labor to install the pump respondent contends that the wholesale cost of the pump was dollar_figure at the time of trial based on a phone call to a local wholesaler using the cost at the time of trial the markup that petitioner charged anco for the power steering pump was dollar_figure dollar_figure dollar_figure labor - dollar_figure current cost or percent dollar_figure dollar_figure if the time-of-trial wholesale price were adjusted for - inflation to approximate the wholesale price in date the percentage for petitioner’s markup would be higher although the 8-percent deemed markup rate used in respondent’s determination is substantially higher than the 5-percent markup rate that has been documented for one sale of tires respondent’s deemed rate is substantially lower than the markup of at least percent for the power steering pump in addition in computing his retail price for tires and other parts petitioner charged lower markups for his preferred customers and anco was one of his preferred customers thus the markups for which petitioner has produced any evidence were lower than average upon review of the evidence he has presented we conclude that petitioner has failed to demonstrate error in respondent’s use of a 8-percent markup rate to reconstruct his gross_sales figure see petzoldt v commissioner supra rungrangsi v commissioner supra did respondent apply the markup properly to determine petitioner’s gross_profit for the years in issue respondent multiplied petitioner’s cost of purchases by the 8-percent markup however petitioner has provided evidence of at least two errors in this approach first petitioner did not receive payment during the years in issue for all of the items that he sold due to unpaid accounts_receivable --- - and second petitioner did not sell all of the items included in the cost of purchases due to theft_loss and unsold inventory ’ there is no dispute in this case that petitioner used the cash_basis method_of_accounting for his business and that he was not required to take into income any accounts_receivable that were not paid and therefore were not actually or constructively received during the years in issue see sec_446 fankhanel v commissioner tcmemo_1998_403 sec_1 l c income_tax regs in the notice_of_deficiency respondent determined that petitioner had unpaid accounts_receivable of dollar_figure in and dollar_figure in petitioner however testified that he had unpaid accounts_receivable in the amount of dollar_figure in total during the years in issue petitioner’s testimony was credible and we accept it accordingly we estimate and find that he had unpaid accounts_receivable in the amount of dollar_figure in each of the years in in addition our finding that respondent’s computation of petitioner’s gross_profit contains errors is buttressed by the fact that the weight of other evidence in this case goes against and we do not believe the conclusion that petitioner earned profits of the size determined by respondent during the years at issue we found petitioner to be an honest and forthright witness his testimony was plausible he closed down the service station before the end of the second year in issue because it was not profitable almost years later he was still indebted to his suppliers and attempting to repay them there is not a scintilla of evidence that petitioner’s net_worth bank accounts life style or spending habits were altered in such a way as to suggest he was skimming cash from the business - issue thus petitioner’s gross_profit should be reduced by dollar_figure in each of the years in issue in the notice_of_deficiency respondent applied the percentage markup to petitioner’s entire cost of purchases during the years in issue however petitioner testified that he suffered theft losses of between dollar_figure and dollar_figure during we accept petitioner’s testimony which was corroborated by some documentary_evidence and find that petitioner suffered losses from theft in the amount of dollar_figure for tires and other parts during thus petitioner’s cost of purchases to which the 8-percent markup is applied should be reduced by dollar_figure in in addition we find that petitioner is entitled to a theft_loss deduction in the amount of dollar_figure during in general in the case of theft of inventory a taxpayer may either account for the loss as a reduction to closing_inventory and a corresponding increase to cost_of_goods_sold or claim a deduction under sec_165 and make a corresponding decrease to opening_inventory or purchases see generally 71_tc_501 59_tc_516 tannenwald j concurring sec_1_165-8 income_tax regs irs pub accounting periods and methods in this case petitioner’s purchases have been decreased by the amount of - the theft and therefore petitioner may claim the deduction in general sec_165 allows a deduction for any loss sustained during the taxable_year ’ sec_165 limits the deduction to among other things losses_incurred in a trade_or_business petitioner’s loss qualifies thus petitioner is entitled toa loss deduction of dollar_figure in petitioner testified that in after he closed the service station he kept some inventory that he was unable to return and returned some inventory any inventory that petitioner kept or returned would not have been sold and thus would not have contributed to gross_sales the only evidence in the record with respect to the value of unsold inventory is petitioner’s testimony that he kept a case of spark plugs for which he paid dollar_figure we accept this testimony and therefore petitioner’s cost of purchases to which the 8-percent markup is applied should be reduced by dollar_figure in depreciation in the notice_of_deficiency respondent disallowed depreciation_deductions for a tow truck and its engine in the amounts of dollar_figure for and dollar_figure for respondent determined that petitioner had not proven that this equipment was used in a trade_or_business or for the production_of_income in any loss arising from theft is treated as sustained in the year discovered see sec_165 we find that petitioner discovered the loss in general sec_167 authorizes a depreciation deduction for the exhaustion wear_and_tear of property used in a trade_or_business or held_for_the_production_of_income petitioner testified that he earned approximately dollar_figure of income from his towing operation during each of the years in issue although petitioner did not separately account for this income we found petitioner’s testimony to be credible moreover respondent’s determination in the notice_of_deficiency requires us to believe that petitioner who operated a service station owned towing equipment but did not use it in his trade_or_business or for the production_of_income we find that he did and hold that petitioner is entitled to the deductions for depreciation that were disallowed by respondent addition_to_tax and accuracy-related_penalties for petitioner’s tax_year respondent determined an addition_to_tax under sec_665l1 a in the amount of dollar_figure in general sec_6651 applies in the case of failure to timely file a return unless it is shown that the failure was due to reasonable_cause and not willful neglect petitioner filed his tax_return more than months after the due_date and there is no evidence of reasonable_cause therefore petitioner is liable for an addition_to_tax under sec_665l1 a for for petitioner’s and tax years respondent determined accuracy-related_penalties under sec_6662 in -- the amounts of dollar_figure and dollar_figure respectively sec_6662 a applies in the case of negligence or disregard of rules or regulations see sec_6662 negligence includes the failure to keep adequate books_and_records see sec_1 b income_tax regs we note that although petitioner did not keep formal inventories for any of the items he sold except for fuel his records were adequate enough to allow the parties to stipulate his costs of purchases in each of the separate categories moreover petitioner will be relieved of the penalty under sec_6662 if there was reasonable_cause for the underpayment and he acted in good_faith sec_6664 reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 b income_tax regs further reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id we find that petitioner acted with reasonable_cause and in good_faith based on his experience knowledge and education and on the fact that he reasonably relied on an accountant in filing his tax returns therefore he is not liable for the accuracy-related_penalty under sec_6662 a to reflect the foregoing decision will be entered under rule
